DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
                  -In claim 21, line 2, “wherein comprising” should be changed to –comprising the--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the recited limitations: “wherein the phase control dimmer is configured to change an effective voltage of an alternating current by cutting a phase of an input alternating current, and the rectification module is configured to rectify the alternating current after being cut before outputting to the LED module, to adjust a brightness of the LED module;  the phase detection module is configured to detect a phase information after being cut through the phase detection module further configured to output a current control signal to the current control module according to the phase information after being cut, wherein the current control module  is configured to control a change of a mixed color brightness proportion of the LED module according to the current control signal, to adjust a color temperature of the LED .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844